 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11                                                      No. 2:18-mj-152-EFB
      IN THE MATTER OF THE
12    EXTRADITION OF OMAR
      ABDULSATAR AMEEN TO THE
13    REPUBLIC OF IRAQ                                  ORDER
14

15          Pending before the court is counsel for Ameen’s request to seal several exhibits,

16   numbered: 80, 87, 91, 106, 107, 108, 112, and 114. ECF Nos. 210 & 211. The court finds that

17   prior and sufficient cause supports sealing exhibit 80 – the collated, bilingual, and unredacted

18   extradition packet. As counsel for Ameen notes, the original extradition packet remains redacted

19   on the record. ECF No. 210 at 2. However, the court will, for the reasons stated hereafter, deny

20   the request to seal the other exhibits without prejudice.

21          Under Local Rule 141(a), “[d]ocuments may be sealed only by written order of the Court,

22   upon the showing required by applicable law.” E.D. Cal. L.R. 141(a). The records at issue here,

23   akin to trial exhibits, may be sealed only upon the moving party’s demonstration of compelling

24   reasons. See Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006)

25   (internal quotation marks omitted) (“[T]he resolution of a dispute on the merits, whether by trial

26   or summary judgment, is at the heart of the interest in ensuring the public’s understanding of the

27   judicial process and of significant public events. Thus, ‘compelling reasons’ must be shown to

28   seal judicial records attached to a dispositive motion.”) (internal citations omitted)). Counsel for
                                                        1
 1   Ameen has failed to offer compelling reasons for sealing exhibits 87, 91, 106, 107, 108, 112, and
 2   114. In counsel’s supporting declaration she notes that sealing is being requested “to respect the
 3   Protective Order and the Government’s concerns about the identity of witnesses.” ECF No. 211
 4   at 2, ¶ 3. The court, as it has stated previously, is obviously sensitive to those concerns.
 5   Nevertheless, mere citation to the same is not sufficient to establish a compelling rationale for
 6   sealing specific documents. And, unlike exhibit 80, exhibits 87, 91, 106, 107, 108, 112, and 114
 7   have not been previously deemed worthy of sealing. Thus, for each document sought to be
 8   sealed, counsel must identify both the sensitive information contained therein and the
 9   consequences of its public exposure. That identification may be done, if necessary, by submitting
10   the declared reasons to chambers for an in-camera review.
11          Based on the foregoing, it is ORDERED that:
12          1. Defense Exhibit 80, which consists of an unredacted and collated version of the
13              Extradition Packet in both Arabic and English, shall be filed under seal for the reasons
14              previously ordered (see ECF No. 4 at 4); and
15          2. Counsel for Ameen’s request to seal Exhibits 87, 91, 106, 107, 108, 112 and 114 is
16              denied without prejudice for the reasons stated in this order.
17   DATED: November 18, 2019.
18

19

20

21

22

23

24

25

26

27

28
                                                        2
